


Exhibit 10.2




EMPLOYMENT AGREEMENT


 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into to be
effective as of 5:00 pm (CDT) on October 14, 2014 (the “Effective Date”) by and
between Luminex Corporation, a Delaware corporation ("Luminex”) and Nachum
Shamir (“Executive”).


RECITAL


WHEREAS, Executive is to be employed as the President and Chief Executive
Officer of Luminex;


WHEREAS, Luminex and Executive wish to document the terms of the employment of
Executive in such capacity; and


WHEREAS, Executive has represented to Luminex and Luminex has relied on
Executive’s representation that the execution of this Agreement by Executive,
and the provision of services by Executive to Luminex as contemplated in this
Agreement, will not conflict with, or cause Executive or any other person or
entity to be in breach of, (i) any other contract to which Executive is a party
or (ii) any duty which Executive may owe to any other person or entity.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.Duties; Disclosure of Information.


1.1    Duties. During the term of this Agreement (including all renewal periods,
if any, the “Term”), Executive agrees to be employed by and to serve Luminex as
President and Chief Executive Officer, and Luminex agrees to employ and retain
Executive in such capacities subject to the provisions of this Agreement.
Executive shall have such duties and responsibilities as are customarily
assigned to individuals serving in such positions, as the same may be described
in Luminex’s bylaws, and such other duties consistent with Executive’s titles
and positions as the Board of Directors of Luminex (the “Board”) shall from time
to time lawfully direct. Luminex shall offer to Executive a position on the
Board within a reasonable amount of time after the execution of this Agreement.
Executive shall devote all of his business time, energy, and skill to the
business of Luminex; provided, however, that he shall be exempt from doing so
during vacation time as set forth in Paragraph 3.4.1, absence for sickness or
similar disability, and time spent performing services for any charitable,
religious or community organizations, so long as such services do not materially
interfere with the performance of Executive’s duties hereunder. It is understood
and agreed that Executive is a member of the Board of Directors of Invendo
Medical GmbH, a privately-held German company, and currently owns approximately
1.6% of the equity of Rosetta Genomics Ltd., a company of the State of Israel,
which is publicly listed on NASDAQ under the symbol ROSG. Luminex consents to
Executive continuing to be a member of the Board of Directors of Invendo Medical
GmbH and remaining a stockholder of Rosetta Genomics Ltd. without being in
breach of this Agreement, so long as (a) Executive’s duties to Luminex take
priority and (b) the provisions of Paragraph 5 remain in full force and effect
as to such companies and activities. Prior to Executive’s acceptance of an
invitation to sit on any other for-profit Board of Directors, he shall seek the
advance approval of the Board, which the Board may withhold or grant in its sole
discretion. Upon sixty (60) days prior written notice from the Board of its
request that Executive resign from any such other third party, for-profit
company’s Board of Directors, Executive shall so tender his resignation to such
other third party company Board of Directors. Executive shall at all times act
in a manner consistent with, and otherwise comply with, any and all codes of
business conduct and ethics of Luminex and all insider trading policies of
Luminex, as the same may be adopted or amended from time to time.


1.2    Disclosure of Competitively Sensitive Information. During the Term,
Luminex shall disclose to Executive various confidential and competitively
sensitive information, including without limitation pricing and marketing
information and strategies being used and contemplated to be used by Luminex and
human resources information.





--------------------------------------------------------------------------------




2.Term and Termination.


2.1    Term. Subject to Paragraph 2.2, the term of employment of Executive by
Luminex shall be two (2) years commencing on the Effective Date and shall
thereafter automatically renew for successive additional one-year terms unless
either party provides the other with written notice of its intent not to renew
this Agreement at least ninety (90) days prior to the end of the Term (including
any renewal term, as applicable) unless terminated earlier pursuant to the
provisions of this Agreement.


2.1    Termination of Employment.


2.2.1    Termination For Cause. “Termination For Cause” shall mean the
termination by Luminex of Executive’s employment with Luminex as the result of
conduct that the Board has determined, in good faith, constitutes (i) the
failure of Executive to substantially perform his duties hereunder; (ii)
Executive’s engaging in misconduct that has caused or is reasonably expected to
result in material injury to Luminex or any of its affiliates; (iii) Executive’s
violation of any material Luminex policy; (iv) Executive’s indictment or
conviction of, or entering a plea of guilty or nolo contendere to, a crime that
constitutes a felony, or a misdemeanor involving moral turpitude; or (v) the
material breach by Executive of any of his obligations hereunder or under any
other written agreement or covenant with Luminex or any of its affiliates, in
each case with respect to sections (i), (ii), (iii) and (v) above after the
receipt of written notice from Luminex specifying the grounds for Termination
For Cause and failure by Executive to cure such breach within thirty (30) days
from receipt of such notice, to the extent such breach can be cured. Executive’s
inability to perform his obligations under this Agreement despite his best
efforts as a result of a permanent or temporary disability (as evidenced by a
written determination from a physician chosen by Executive and reasonably
acceptable to Luminex) shall not result in a Termination For Cause. Upon receipt
of the written notice from Luminex specifying the grounds for Termination For
Cause, Executive shall be provided an opportunity to be heard by the Board
within the first ten (10) business days of the thirty (30) day cure period, and
if that is not feasible, then the thirty (30) day cure period will be extended
on a day-for-day basis thereafter until Executive is provided such opportunity
to be heard by the Board. In this context, “heard by the Board” shall be a
hearing at a duly noticed and convened special meeting of the Board in
compliance with the bylaws of Luminex. In the event that the Board does not
rescind its written notice or Executive fails to cure the breach (excluding
section (iv) above) to the reasonable satisfaction of the Board within the
thirty (30) day cure period, as provided above, the termination shall be
effective as of the date that Luminex notifies Executive, in writing, of his
termination following the expiration of the thirty (30) day cure period (as the
same may be extended as provided above). Upon any Termination For Cause,
Executive shall be paid the Accrued Obligations (defined below) within three (3)
business days following the effective date of termination and no more. In
recognition of the extreme reputational damage to Executive of a Termination For
Cause, prior to Luminex providing Executive with the written notice of
termination as provided above, Luminex shall provide a five (5) day opportunity
for Executive to submit his written resignation as an Actual Voluntary
Termination.


2.2.2    Termination Other Than For Cause. “Termination Other Than For Cause”
shall mean (i) termination by Luminex of Executive’s employment with Luminex for
any reason other than Termination For Cause, Termination by Reason of Death,
Termination by Reason of Incapacity or Termination Upon Expiration of Agreement
or (ii) termination by Executive upon constructive termination (“Constructive
Termination”) of Executive’s employment with Luminex by reason of (A) a material
reduction in Executive’s Base Salary (defined below), unless such reduction is a
part of an across-the-board percentage decrease in base salaries affecting all
executive officers of Luminex equally as to the percentage; provided, that, in
any event, Luminex shall not reduce Executive’s Base Salary below the greater of
90% of Executive’s Base Salary as in effect on the Effective Date, or 90% of
Executive’s Base Salary in effect immediately prior to such reduction; (B) a
reduction in Executive’s title from President and Chief Executive Officer of
Luminex (whether by reason of Executive’s removal from any of such offices or
Luminex’s failure to reappoint Executive to any of such offices); (C) a Material
Diminution (defined below); (D) a requirement that Executive change his
principal place of business to a location that is outside the Office Area
(defined below), or (E) Luminex’s material breach of this Agreement (each, a
“Constructive Termination Event”). In order to constitute Constructive
Termination, Executive must notify Luminex, in writing, of the Constructive
Termination Event within sixty (60) days of its occurrence (the “Constructive
Termination Notice Period”) and Luminex must fail to cure the Constructive
Termination Event, to the extent such event can be cured, within thirty (30)
days of its receipt of such notice (the “Constructive Termination Cure Period”).
Termination Other Than For Cause may be effected by Luminex at any time by
providing Executive with written notice of such termination. The termination
shall be effective as of the date of the notice or such later date as may be
determined by Luminex. Executive may also effect a Termination Other Than For
Cause upon written notice to Luminex prior to the expiration of the Constructive
Termination Notice Period following the occurrence of a Constructive Termination
Event; provided that (i) failure by Executive to deliver written notice of the
occurrence of a Constructive Termination Event within the Constructive
Termination Notice Period and/or (ii) failure by Executive to terminate
employment within ninety (90) days following Luminex’s failure to cure the
Constructive Termination Event prior to expiration of the Constructive
Termination Cure Period shall constitute Executive’s waiver of his right to
terminate upon Constructive Termination of Executive’s employment with Luminex
with respect to such Constructive Termination Event. Upon any Termination Other
Than For Cause, Executive shall be paid (i) within



--------------------------------------------------------------------------------




three (3) business days following the effective date of termination the amount
of the Accrued Obligations; (ii) the Accrued Bonus, if any, at the same time at
which other executives of Luminex receive their annual bonus in respect of the
calendar year in which termination occurred; and (iii) the Severance
Compensation provided in Paragraph 4.1. For purposes of this Agreement,
“Material Diminution” means a material diminution by Luminex of Executive’s
duties, powers, authority, functions or responsibilities without Executive’s
consent, such that Executive is left with such duties, powers, authority,
functions and responsibilities (when viewed in the aggregate) that are
materially diminished compared to both (i) those duties, powers, authority,
functions and responsibilities conferred upon Executive at the Effective Date
and (ii) those duties, powers, authority, functions and responsibilities that
are most typically conferred upon the chief executive officer of companies
having revenues comparable to Luminex (based on the revenues of Luminex at the
time of determination). For purposes of this Agreement, “Office Area” means the
geographical area within a fifty (50) mile radius of Luminex’s current principal
office at 12212 Technology Blvd., Austin, Texas.


2.2.3    Actual Voluntary Termination. “Actual Voluntary Termination” shall mean
termination by Executive of Executive’s employment with Luminex for any reason
other than Termination For Cause, Termination Other Than For Cause, Termination
by Reason of Death or Termination by Reason of Incapacity. In the event of an
Actual Voluntary Termination, Executive shall be paid during the next normal pay
cycle following the effective date of termination the amount of the Accrued
Obligations and no more.


2.2.4    Termination by Reason of Incapacity. If, during the Term, Executive
shall become Permanently Disabled (defined below), Luminex may terminate
Executive's employment with Luminex effective on the earliest date permitted
under applicable law, if any, and such termination shall be deemed “Termination
by Reason of Incapacity”. Upon termination of employment under this Paragraph,
Executive shall be paid (i) on the next normal pay cycle following the effective
date of termination the amount of the Accrued Obligations; (ii) the Accrued
Bonus, if any, at the same time at which other executives of Luminex receive
their annual bonus in respect of the calendar year in which termination
occurred; and (iii) the Severance Compensation provided in Paragraph 4.2. As
used herein, Executive shall be deemed “Permanently Disabled” if Executive is
(i) collecting long-term disability payments under a long-term disability plan
established for the benefit of Luminex's employees or executives generally or a
reasonably similar plan so long as such plan utilizes a definition of
“disability” provided for in Section 1.409A-3(i)(4) of the Treasury Regulations
(“Section 409A Definition of Disability”) or (ii) if, and only if, no such
long-term disability plan is in effect at the time of determination or such plan
fails to utilize a Section 409A Definition of Disability, an independent
physician selected by Luminex and reasonably acceptable to Executive makes a
written determination that Executive is unable to engage in any substantial
gainful activity, despite his best efforts, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or that has lasted or can be expected to last for a continuing period of
not less than twelve (12) months. The determination of any selected independent
physician is final and binding on the parties and shall be made after taking
into account such competent medical evidence as shall be presented to the
independent physician by Executive and/or Luminex or by any physician or group
of physicians or other competent medical experts employed by Executive and/or
Luminex to advise such independent physician, and in accordance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).


2.2.5    Termination by Reason of Death. In the event of Executive’s death
during the Term, Executive’s employment with Luminex shall be deemed to have
terminated as of the date on which his death occurs and upon receipt of a
certified death certificate, and the estate of Executive shall be paid (i)
within fifteen (15) days following the effective date of termination the amount
of the Accrued Obligations; (ii) the Accrued Bonus, if any, at the same time at
which other executives of Luminex receive their annual bonus in respect of the
calendar year in which termination occurred; and (iii) the Severance
Compensation provided in Paragraph 4.3.


2.2.6    Termination Upon Expiration of Agreement. In the event that Luminex
refuses for any reason to extend this Agreement by giving written notice at
least ninety (90) days prior to the initial or any renewal period as set forth
in Paragraph 2.1, Executive shall be paid upon his subsequent termination of
employment (i) within three (3) business days following the effective date of
termination the amount of the Accrued Obligations; (ii) the Accrued Bonus, if
any, at the same time at which other executives of Luminex receive their annual
bonus in respect of the calendar year in which termination occurred; and (iii)
the Severance Compensation provided in Paragraph 4.4. In the event that
Executive refuses for any reason (except as otherwise provided herein) to extend
this Agreement by giving written notice at least ninety (90) days prior to the
initial or any renewal period as set forth in Paragraph 2.1, the termination
shall be deemed an Actual Voluntary Termination; provided, however, that this
ninety (90) day period for Executive shall be reduced on a day-for-day basis
while any Constructive Termination Event that Luminex has been given notice of
prior to such ninety (90) day period remains unremedied by Luminex as provided
above during such ninety (90) day period.





--------------------------------------------------------------------------------




2.2.7    Termination of Relationship with Affiliated Entities. Unless agreed by
Luminex (or a subsidiary thereof) and Executive in a separate written agreement
(other than corporate minutes, resolutions, charter documents, bylaws and
partnership agreements), upon the termination of Executive’s employment with
Luminex for any reason, Executive shall tender a written resignation of any
positions he may have with Luminex and any and all of Luminex’s direct and
indirect subsidiaries.


2.2.8    Definition of Accrued Obligations and Accrued Bonus. As used in this
Agreement, “Accrued Obligations” means all accrued but unpaid salary, accrued
but unpaid vacation, and similar pay (all determined in accordance with
Luminex’s policies then in effect), any appropriate unreimbursed business
expenses incurred by Executive in connection with his duties hereunder and
appropriately documented (Executive being afforded a reasonable opportunity to
submit final expense reimbursement requests), and any vested and accrued
benefits provided under employee benefit programs maintained by Luminex,
including qualified and nonqualified programs which shall be payable according
to their terms. If (i) termination takes place other than (a) for Cause or (b)
as a result of Employee’s Actual Voluntary Termination, (ii) after March 31 of
any calendar year, and (iii) as of the end of such calendar year during which
termination occurred, all written performance criteria for Executive to have
earned the bonus for the calendar year have been satisfied, then a portion of
Executive’s bonus compensation that otherwise would have been payable pursuant
to Paragraph 3.2, (the “Accrued Bonus”), shall deemed to have accrued on a
prorata basis in an amount equal to a fraction, the numerator of which is the
number of completed weeks of service prior to termination during the year and
the denominator of which is 52. In addition, if (i) Executive is terminated
after the end of a calendar year, other than (a) for Cause or (b) as a result of
Employee’s Actual Voluntary Termination; and (ii) Executive earned bonus
compensation pursuant to Paragraph 3.2 in respect of the most recently completed
calendar year, which bonus compensation has not been paid to Executive at the
time of termination; then “Accrued Bonus” also shall include such full bonus
earned in respect of the most recently completed calendar year.


3.Salary, Benefits, Bonus and Stock.


3.1    Base Salary. As payment for the services to be rendered by Executive as
provided in Paragraph 1 and subject to the terms and conditions of Paragraph 2,
Luminex agrees to pay to Executive a “Base Salary” at the rate of $600,000 per
annum. The Base Salary shall be paid in arrears in semi-monthly payments and
according to the normal pay periods of Luminex. The Board, or the Compensation
Committee thereof, shall review Executive’s Base Salary annually during the
period of his employment hereunder and, in its sole discretion, may increase
such Base Salary from time to time based upon Executive’s performance, the
financial condition of Luminex, salaries of executives in similar positions at
other comparable companies in the industry, and such other factors as the Board,
or Compensation Committee thereof, shall consider relevant. The Base Salary
shall be payable in accordance with the then-current payroll policies of
Luminex.


3.2    Bonuses. Executive shall be eligible to receive a bonus each year in an
amount up to the target bonus of 100% (or such higher percentage as may be
determined from time to time by the Board or the Compensation Committee thereof)
of Executive’s Base Salary during the Term and any extensions hereof, with the
actual amount of any such bonus to be determined in the sole discretion of the
Board. The Board is under no obligation to declare, and Luminex is under no
obligation to pay, any bonus to Executive under the terms of this Agreement. In
the event Executive and Luminex are parties to a written agreement or plan
executed by both Luminex and Executive that governs bonus arrangements, and the
provisions thereof conflict with this Paragraph 3.2, the terms of such other
written agreement or plan shall supersede this Paragraph 3.2.


3.3    Change in Control. In the event that both (i) a Change in Control
(defined below) of Luminex occurs during the Term and (ii) Executive's
employment with Luminex (or, as applicable, its successor in interest) is
terminated by Luminex for any reason at any time within six (6) months following
the occurrence of the Change in Control of Luminex, in lieu of any Severance
Compensation then owed or that otherwise would be owed in the future to
Executive under Paragraph 4 of this Agreement, Luminex (or its successor in
interest) shall pay Executive both the Accrued Obligations and a lump sum
payment (the “Change in Control Payment”) in an aggregate amount equal to the
sum of (i) the Bonus Amount (defined below), plus (ii) an amount equal to
Executive's annual Base Salary (at the highest rate in effect during the period
beginning six months immediately prior to the effective date of the Change in
Control through the date of termination) within three (3) business days after
the termination of Executive's employment. In addition, following the payment of
the Change in Control Payment, Luminex shall also pay Executive the Accrued
Bonus, if any, at the same time at which other executives of Luminex receive
their annual bonus in respect of the calendar year in which termination
occurred. In the interest of clarity, Luminex and Executive agree that, upon the
termination of Executive's employment at any time within six (6) months
following the occurrence of the Change in Control of Luminex, the provisions of
Paragraphs 4.1, 4.2, 4.3, 4.4, and 4.6 shall automatically be deemed null and
void and shall not apply with respect to any termination of Executive's
employment (whether such termination is effected in connection with the Change
in Control of Luminex or at any time within six (6) months following the Change
in Control of Luminex), and under no circumstances shall Luminex ever be
obligated to pay Executive both a Change in Control Payment and Severance



--------------------------------------------------------------------------------




Compensation under Paragraph 4. For purposes of this Agreement, a “Change in
Control” of Luminex shall be deemed to have occurred if, after the date of this
Agreement:


(A)any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than an
Approved Person (as defined below)) becomes the “Beneficial Owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of a majority of
the then outstanding Common Stock of Luminex (“Common Stock”) (such Person, an
“Acquiring Person”); or


(B)Luminex merges or consolidates with any other corporation or other entity, in
each case other than a merger or consolidation which results in the voting
securities of Luminex outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least a majority of the combined voting
power of the voting securities of Luminex or such surviving entity outstanding
immediately after such merger or consolidation; or


(C)Luminex sells or disposes of all or substantially all of Luminex's assets in
one transaction or a series of related transactions; or


(D)If, as a result of nominations made by a person or group other than the Board
of Directors of Luminex, individuals who prior to such nominations constitute
the Directors of Luminex cease for any reason to constitute at least a majority
thereof within the two year period following such nominations.


Notwithstanding the foregoing, to the extent that (i) any payment or vesting of
an equity award under this Agreement is payable or becomes vested solely upon or
following the occurrence of a Change in Control and (ii) such payment or vesting
event is treated as “deferred compensation” for purposes of Section 409A of the
Code, a Change in Control shall mean a “change in the ownership of Luminex,” a
“change in the effective control of Luminex” or a “change in the ownership of a
substantial portion of the assets of Luminex” as such terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations and in accordance with
Section 1.409A-3(c) of the Treasury Regulations.


As used in this Agreement, “Approved Person” means (1) an employee benefit plan
of Luminex (or a trustee or other fiduciary holding securities for such a plan),
or (2) a corporation owned, directly or indirectly, by the stockholders of
Luminex in substantially the same proportions as their ownership of stock of
Luminex, or (3) a Person not less than a majority of whose voting securities are
Beneficially Owned by Luminex after giving effect to the transaction.
As used in this Agreement, “Bonus Amount” means the earned bonus compensation as
described in Paragraph 3.2 above (if any) paid or payable for the last full year
for which a bonus has been paid or remains payable as provided in this
Agreement.
Any options or stock appreciation rights (together, “Options”) granted
(including without limitation Options that may be granted in the future) and
restricted stock and restricted stock units (together, “Restricted Stock”)
issued (including without limitation Restricted Stock that may be issued in the
future) to Executive pursuant to any incentive plan of Luminex shall immediately
vest upon a Change in Control. For the avoidance of doubt, “Performance Awards”
granted pursuant to the 2006 Plan (as hereinafter defined), or any successor
plan, shall vest only according to the terms of the applicable award agreement
in the event of a Change in Control or otherwise. Luminex shall take no action
to facilitate a transaction involving a Change in Control, including without
limitation redemption of any rights issued pursuant to any rights agreement,
unless it has taken such action as may be necessary to ensure that Executive has
the opportunity to exercise all Options he may then hold, and obtain
certificates containing no restrictive legends in respect of any Restricted
Stock he may then hold, at a time and in a manner that shall give Executive the
opportunity to sell or exchange the securities of Luminex acquired upon exercise
of his Options and upon receipt of unrestricted certificates for shares of
Common Stock in respect of his Restricted Stock, if any (collectively, the
“Acquired Securities”), at the earliest time and in the most advantageous manner
any holder of the same class of securities as the Acquired Securities is able to
sell or exchange such securities in connection with such Change in Control.
Luminex acknowledges that its covenants in the preceding sentence (the
“Covenants”) are reasonable and necessary in order to protect the legitimate
interests of Luminex in maintaining Executive as one of its employees and that
any violation of the Covenants by Luminex would result in irreparable injuries
to Executive, and Luminex therefore acknowledges that in the event of any
violation of the Covenants by Luminex or its directors, officers or employees,
or any of their respective agents, Executive shall be entitled to obtain from
any court of competent jurisdiction temporary, preliminary and permanent
injunctive relief in order to (i) obtain specific performance of the Covenants,
(ii) obtain specific performance of the exercise of his Options, delivery of
certificates containing no restrictive legends in respect of his Restricted
Stock and the sale or exchange of the Acquired Securities in the advantageous
manner contemplated above or (iii) prevent violation of the Covenants; provided
nothing in this Agreement shall be deemed to prejudice Executive's rights to
damages for violation of the Covenants. In the event that the terms of any



--------------------------------------------------------------------------------




separate written agreement concerning Options granted or Restricted Stock issued
to Executive conflict with the terms of this paragraph, the terms of this
paragraph shall control.
3.4    Additional Benefits. During the Term, Executive shall be entitled to the
following fringe benefits:


3.4.1    Benefits and Vacation. Executive shall be entitled to participate in
such profit sharing, pension, retirement, deferred compensation, savings, life,
medical, dental, disability and other welfare benefit plans maintained by
Luminex in accordance with the terms thereof, as the same may be amended and in
effect from time to time, as are now generally available or later made generally
available to executive officers of Luminex. A termination or expiration of this
Agreement for any reason or for no reason shall not affect any rights which
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of Luminex providing Executive benefits (including under any stock
option agreement or bonus plan or agreement which may exist), which rights shall
be governed by the terms thereof. Executive shall be entitled to four (4) weeks
paid vacation each calendar year (prorated for partial years); provided that
Executive shall not be entitled to either (i) more than two (2) consecutive
weeks of vacation or (ii) more than two (2) weeks of vacation in any rolling
four (4) week period. Unless approved in advance by the Board or a committee
thereof, accrued vacation not taken in any applicable period shall not be
carried forward or used in any subsequent period. The Compensation Committee of
the Board shall consider from time to time whether Executive’s vacation term
should be increased.


3.4.2    Reimbursement for Expenses.


3.4.2.1    Incidental Expenses. Luminex shall reimburse Executive for reasonable
and properly documented out-of-pocket business and/or entertainment expenses
incurred by Executive in connection with his duties under this Agreement. Any
such expenses shall be submitted by Executive to Luminex on a periodic basis and
will be paid in accordance with standard Luminex policies and procedures.


3.4.2.2    Expenses Associated with Relocation of Executive to the Austin, Texas
Area. Luminex shall reimburse Executive for any reasonable, out-of-pocket and
adequately documented (i) moving expenses incurred by Executive in connection
with the transfer of the contents of his residences from Atlanta, Georgia to the
Austin, Texas metropolitan area; (ii) airfare incurred by Executive’s spouse in
the course of making up to three (3) house-hunting trips to the Austin, Texas
metropolitan area; (iii) Executive will use his best efforts to relocate himself
and his family to the Austin, Texas metropolitan area as soon as reasonably
possible; however in the meantime, he will be reimbursed for any reasonable,
out-of-pocket and adequately documented hotel lodging, meals and related
incidental expenses (e.g., laundry service) in Austin, Texas and end-of-workweek
airfare to Atlanta, Georgia and commencement-of-workweek airfare to Austin,
Texas (so that Executive may be at his Atlanta home on the weekends) for a
period of four (4) months commencing on the Effective Date, unless Executive is
able to move to a permanent residence in the Austin, Texas metropolitan area
before the conclusion of such four (4) month period; (iv) rent payments of up to
Five Thousand Dollars ($5,000) per month for months five (5) and six (6)
subsequent to the Effective Date made by Executive in respect of renting a
primary temporary residence in the Austin, Texas metropolitan area, unless
Executive is able to move to a permanent residence in the Austin, Texas
metropolitan area before the beginning of months five (5) or six (6),
respectively; (v) real estate agency commissions (at standard rates) assessed on
the sale of Executive’s residence in Atlanta, Georgia, and (vi) closing costs
(including up to one “point” paid in connection with obtaining a residential
mortgage) associated with the purchase of Executive’s primary permanent
residence in the Austin, Texas metropolitan area. In addition to the foregoing,
in consideration of the inconvenience of relocating Executive and his family,
upon the purchase of Executive’s primary permanent residence in the Austin,
Texas metropolitan area, Luminex shall pay Executive a one-time, lump-sum
payment equal to Thirty Thousand Dollars ($30,000).


3.4.2.3    Legal Expenses. Within thirty (30) days after the execution and
delivery of this Agreement by Luminex and Executive, Luminex shall reimburse
Executive for all reasonable, out-of-pocket and adequately documented attorneys’
fees incurred by Executive in the course of the negotiation and documentation of
this Agreement, the Restricted Stock Agreement and the Stock Option Award
Agreement to be entered into between Luminex and Executive pursuant to
Paragraphs 3.5 and 3.6.


3.4.2.4    Future Moving Expenses. In the event of the relocation of Luminex’s
headquarters to a location that is outside the Office Area and Executive elects
to relocate, Luminex shall reimburse Executive for any reasonable,
out-of-pocket, and adequately documented moving expenses incurred by Executive
in connection with the transfer of his residence.





--------------------------------------------------------------------------------




3.4.2.5    Reimbursement Payment Adjustment. In addition and as to each
reimbursement payment, to the extent that any reimbursement under the clauses in
Paragraphs 3.4.2.2 and 3.4.2.4 is not fully deductible by Executive for federal,
state and local income tax purposes after giving effect to any phase-outs or
imitations on such deductions, Luminex will pay Executive an additional amount
such that the net amount retained by Executive, after deduction of any federal,
state and local income tax on the reimbursement and such additional amount, will
be equal to the reimbursement payment. Any such reimbursement shall be made
strictly in accordance with Section 1.409A-3(i)(1)(v) of the Treasury
Regulations, which is incorporated herein.


3.5    Stock Options. On the date hereof, Executive shall be awarded an option
to purchase two hundred and fifty thousand (250,000) shares of Luminex’s Common
Stock pursuant to Luminex’s Second Amended and Restated 2006 Equity Incentive
Plan, as amended (the “2006 Plan”), which shall vest in four (4) equal
increments on each of the succeeding four (4) anniversaries of the date of
grant.


3.6    Restricted Stock Award. On the date hereof, Executive shall be awarded
one hundred thousand (100,000) shares of Luminex’s Common Stock pursuant to the
2006 Plan, which shall vest in four (4) equal increments on each of the
succeeding four (4) anniversaries of the date of grant.


4.Severance Compensation.


4.1    Severance Compensation in the Event of a Termination Other Than For
Cause. In the event Executive’s employment is terminated as a result of a
Termination Other Than for Cause, Executive shall be paid (subject to Paragraph
4.6) the Severance Compensation (defined below).


4.2    Severance Compensation for Termination by Reason of Incapacity. In the
event Executive’s employment is terminated as a result of a Termination by
Reason of Incapacity, Executive shall be paid (subject to Paragraph 4.6) the
Severance Compensation.


4.3    Severance Compensation for Termination by Reason of Death. In the event
Executive’s employment is terminated as a result of Executive’s death, the
estate of Executive shall be paid the Severance Compensation.


4.4    Severance Compensation In the Event Of A Failure Of Luminex To Renew This
Agreement. In the event Luminex fails or otherwise refuses for any reason to
extend this Agreement beyond the initial Term and any extensions thereof,
Executive shall be paid (subject to Paragraph 4.6) the Severance Compensation
upon his subsequent termination of employment.


4.5    No Severance Compensation Upon Other Termination. In the event of an
Actual Voluntary Termination or Termination For Cause, Executive shall not be
paid any severance compensation.


4.6    Conditions to Payment; Sole Remedy. Executive shall not be entitled to
receive any compensation or other payment pursuant to Paragraphs 4.1, 4.2 or 4.4
unless Executive shall have executed and delivered to Luminex a mutual release,
prepared and signed by Luminex in substantially in the form attached hereto as
Exhibit A (the “Release”) following receipt of such Release from Luminex and all
revocation and waiting periods required by applicable law and applicable to such
Release have expired, in each case, prior to the expiration of the Severance
Delay Period (as defined below). If Luminex fails to deliver to Executive the
signed Release at least thirty (30) days prior to the expiration of the
Severance Delay Period (as defined below), then Executive’s requirement to
execute and deliver to Luminex the Release pursuant to this Paragraph 4.6 shall
become null and void. In addition, in the event that Executive breaches any of
the restrictive covenants set forth in Article 5 at any time, Luminex shall be
entitled to discontinue any compensation or other payments pursuant to
Paragraphs 4.1, 4.2 or 4.4 (provided, however, that if it is finally determined
by a court of competent jurisdiction in a final judgment not subject to further
appeal, that Luminex asserted in bad faith that Executive breached any of the
restrictive covenants set forth in Article 5, the payments of the Severance
Compensation shall be extended for two months for each calendar month that
payments were delayed). The compensation to be paid to Executive pursuant to
Paragraphs 4.1, 4.2, 4.3 or 4.4 shall represent the sole and exclusive remedy of
Executive in connection with the termination of his employment and this
Agreement upon a Termination Other Than for Cause, a Termination by Reason of
Incapacity, a termination in connection with Executive's death, or a refusal by
Luminex to extend this Agreement beyond the Term and any extensions thereof. In
the event that Luminex shall terminate Executive for Cause, Executive shall not
be eligible to receive any compensation or other payment pursuant to Paragraphs
4.1, 4.2 or 4.4 and Executive shall not be required to sign the Release. For
purposes of this Agreement, “Severance Delay Period” means the sixty (60) day
period immediately following the Executive's termination date. The Executive
acknowledges that his failure to timely



--------------------------------------------------------------------------------




execute and return the Release or the failure of all revocation periods to end
prior to the expiration of the Severance Delay Period will result in his
forfeiture of the Severance Compensation.


4.7    Definition of Severance Compensation. As used in this Agreement,
“Severance Compensation” means an amount equal to the sum of (i) the Bonus
Amount, plus (ii) an amount equal to the greater of (A) Executive's annual Base
Salary (at the highest rate in effect for the six month period immediately prior
to the date of termination) or (B) the amount of Base Salary that would have
been paid to Executive over the remainder of the Term, assuming that Luminex
would have provided Executive with written notice of Luminex's intent not to
renew this Agreement in accordance with Paragraph 2.1. The Severance
Compensation shall be paid in semi-monthly installments for a period of twelve
(12) months from the date of termination (the “Severance Period”).
Notwithstanding the foregoing, the payment of Severance Compensation under
Paragraphs 4.1, 4.2 and 4.4 shall commence on the 60th day following Executive's
termination date (the “Initial Payment Date”) and Severance Compensation
scheduled to be made during the Severance Delay Period shall be accrued and paid
on the Initial Payment Date with any remaining Severance Compensation continuing
for the remainder of the Severance Period hereunder. In addition, as part of the
Severance Compensation, Luminex also shall pay: (i) (until the earlier of (x)
the first annual anniversary of the termination of this Agreement or (y) the
date that Executive is eligible to be covered under a comparable or more
favorable health plan of another Person) (A) COBRA payments in respect of the
continuation of health benefits for Executive, his spouse and his children and
(B) COBRA payments to fund dental and vision coverage for Executive, his spouse
and his children comparable to the dental and vision coverage provided to other
employees of Luminex; and (ii) subject to the restrictions and obligations
related to the Severance Compensation set forth herein, on the Initial Payment
Date to Executive a lump sum amount equal to the sum of (A) Luminex’s annual
cost for the Executive’s short-term and long-term disability and life insurance
in effect on the date of the Executive’s termination of employment and (B) the
amount of the contribution for the Executive under Luminex’s 401(k) Retirement
Plan for the plan year prior to the year of the Executive’s termination of
employment.  Notwithstanding the foregoing, if the Company making any payment
pursuant to the foregoing sentence would violate the nondiscrimination rules
applicable to non-grandfathered plans, or result in the imposition of penalties
under, the Patient Protection and Affordable Care Act of 2010 (“PPACA”) and
related regulations and guidance promulgated thereunder, the parties agree to
reform such sentence in such manner as is necessary to comply with PPACA.


4.8    Section 409A.


4.8.1    It is intended that that the payments under this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two (2) year exception) and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary herein, if (i) on the date of Executive's “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)), Executive is deemed
to be a “specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of Luminex, as determined in accordance with Luminex's
“specified employee” determination procedures, and (ii) any payments to be
provided to Executive pursuant to this Agreement which constitute “deferred
compensation” for purposes of Section 409A of the Code and are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of Executive's
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of Executive's death. Any payments delayed
pursuant to this Paragraph 4.8.1 shall be made in a lump sum on the first day of
the seventh month following Executive's “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of
Executive's death and any remaining payments shall be paid according to the
schedule otherwise applicable to the payments.


4.8.2    Notwithstanding any other provision to the contrary, a termination of
employment with Luminex shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of “deferred compensation”
(as such term is defined in Section 409A of the Code and the Treasury
Regulations promulgated thereunder) upon or following a termination of
employment unless such termination is also a “separation from service” from
Luminex within the meaning of Section 409A of the Code and Section 1.409A-1(h)
of the Treasury Regulations and, for purposes of any such provision of this
Agreement, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”


4.8.3    To the extent that any expenses, reimbursement, fringe benefit or
other, similar plan or arrangement in which Executive participates during the
term of Executive's employment under this Agreement (including any
reimbursements under Paragraphs 3.4.2.1, 3.4.2.2, 3.4.2.4, 3.4.2.5 7 or 8.5
hereof) or thereafter provides for a “deferral of compensation” within the
meaning of Section 409A of the Code, then such amount shall be reimbursed in
accordance with Section 1.409A-3(i)(1)(iv) of the Treasury Regulations (or
Section 1.409A-3(i)(1)(v) of the Treasury Regulations, as applicable),



--------------------------------------------------------------------------------




including (i) the amount eligible for reimbursement or payment under such plan
or arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.


4.8.4    Notwithstanding any other provision to the contrary, in no event shall
any payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.


5.Protection of Luminex.


5.1    Non-Competition. Ancillary to the otherwise enforceable agreements set
forth in this Agreement, Executive agrees that during Executive’s employment
with Luminex and for a period of two (2) years following termination of
employment, whether such termination occurs at the insistence of Executive or
Luminex for any reason, Executive shall not compete directly or indirectly in
any way with the business of Luminex anywhere in the world where Luminex
conducted business during the Term. For purposes of this Agreement, “compete
directly or indirectly in any way with the business of Luminex” means to become
an employee, consultant, advisor, manager, member, director of or beneficially
own more than three percent of any individual, company or entity that is engaged
in biological testing technology using multiplexing and/or real-time PCR with
application to the life-sciences industry at the time of determination (the
“Core Business”). Executive agrees that the assertion or existence of any claim
by Executive against Luminex shall not be a defense to the enforcement of this
paragraph by injunction or otherwise.


5.2    Nonsolicitation. Ancillary to the otherwise enforceable agreements set
forth in this Agreement, Executive agrees that, for a period of two (2) years
subsequent to the termination of Executive’s employment with Luminex, whether
such termination occurs at the insistence of Executive or Luminex for any
reason, Executive shall not recruit, hire, or attempt to recruit or hire,
directly or by assisting others, any other employees of Luminex, nor shall
Executive contact or communicate with any other employees of Luminex for the
purpose of inducing other employees to terminate their employment with Luminex.
The foregoing shall not apply to (a) general public or industry solicitations
not targeted at employees of Luminex, (b) solicitations in which Executive is
not materially involved that are not targeted at employees of Luminex, for
example by third party recruiters or staffing agencies, or by a third party
company’s human resources or other department which is hiring in the ordinary
course of business and where Executive is not materially involved in the
recruiting process and that are not specifically targeted at employees of
Luminex and (c) any Luminex employee who, on their own volition and without
inducement, approaches a third party company with which Executive may be
affiliated in the future. For purposes of this covenant, “other employees of
Luminex” shall refer to (i) employees who are still actively employed by Luminex
or a subsidiary of Luminex at the time of the attempted recruiting or hiring and
(ii) individuals who were employed by Luminex or a subsidiary of Luminex within
six (6) months prior to the time of the attempted recruiting or hiring.


5.3    Remedies. Due to the irreparable and continuing nature of the injury
which would result from a breach of the covenants described in Paragraphs 5.1
and 5.2, Executive agrees that Luminex may, in addition to any remedy which
Luminex may have at law or in equity, apply to any court of competent
jurisdiction for the entry of an immediate order to restrain or enjoin the
breach of this covenant and to otherwise specifically enforce the provisions of
the covenants set forth in Paragraphs 5.1 and 5.2.


5.4    Acknowledgment. Executive acknowledges and agrees that the restrictions
set forth above are ancillary to an otherwise enforceable agreement and
supported by independent valuable consideration as required by TEX. BUS. & COMM.
CODE ANN. § 15.50. Executive further acknowledges and agrees that the
limitations as to time, geographical area, and scope of activity to be
restrained by Paragraphs 5.1 and 5.2 are reasonable and acceptable to Executive,
and do not impose any greater restraint than is reasonably necessary to protect
the goodwill and other business interests of Luminex.


5.5    Reformation and Severance. If a judicial determination is made that any
of the provisions of the above restriction constitutes an unreasonable or
otherwise unenforceable restriction against Executive, it shall be rendered void
only to the extent that such judicial determination finds such provisions to be
unreasonable or otherwise unenforceable. In this regard, the parties hereby
agree that any judicial authority construing this Agreement shall be empowered
to sever any portion of the prohibited business activity from the coverage of
this restriction and to apply the restriction to the remaining portion of the
business activities not so severed by such judicial authority. Moreover,
notwithstanding the fact that any provisions of this



--------------------------------------------------------------------------------




restriction are determined by a court not to be specifically enforceable through
injunctive relief, Luminex shall nevertheless be entitled to seek to recover
monetary damages as a result of the breach of any provision which is found
enforceable or reformed to be enforceable by a court. The time period during
which the restrictions shall apply shall be tolled and extended as to Executive
for a period equal to the aggregate quantity of time during which a court of
competent jurisdiction has held that Executive has violated such prohibitions in
any respect.


5.6    Confidential Information and Trade Secrets. As used herein, “Confidential
Information” means any data or information that is important, competitively
sensitive, and not generally known by the public or persons involved in the
biological testing or life sciences industries, including, but not limited to,
Luminex’s business plans, prospective customers, training manuals, proprietary
software, product development plans, bidding and pricing procedures, market
plans and strategies, projections, internal performance statistics, financial
data, confidential personnel information concerning employees of Luminex,
operational or administrative plans, policy manuals, and terms and conditions of
contracts and agreements. The term “Confidential Information” shall not apply to
information which is (i) already in Executive’s possession (unless such
information was obtained by Executive from Luminex in the course of Executive’s
employment by Luminex); (ii) received by Executive from a third party with, to
Executive’s knowledge, no restriction on disclosure and who lawfully obtained
such information; (iii) required to be disclosed by any applicable law or by an
order of a court of competent jurisdiction; (iv) otherwise released by Luminex
in a non-confidential manner; or (v) in lawful possession of a third party not
under an obligation of confidentiality to Luminex.


Executive recognizes and acknowledges that the Confidential Information
constitutes valuable, special and unique assets of Luminex and its affiliates.
Except as required to perform Executive’s duties as an Executive of Luminex,
until such time as it ceases to be Confidential Information through no act of
Executive in violation of this Agreement, Executive will not use or disclose any
Confidential Information of Luminex. Upon the request of Luminex and, in any
event, upon the termination of this Agreement for any reason, Executive will
surrender to Luminex (i) all memoranda, notes, records, drawings, manuals or
other documents pertaining to Luminex’s business including all copies and/or
reproductions thereof and (ii) all materials involving any Confidential
Information of Luminex.
5.7    Preservation of Luminex Property. Executive acknowledges that from time
to time in the course of employment with Luminex, Executive will have the
opportunity to inspect and use certain property of Luminex, both tangible and
intangible, including but not limited to files, records, documents, drawings,
specifications, lists, equipment, graphics, designs, and similar items relating
to the business of Luminex. Executive acknowledges and agrees that all such
property, including but not limited to any and all copies thereof, whether
prepared by Executive or otherwise in the possession of Executive, are and shall
remain the exclusive property of Luminex, that Executive shall have no right or
proprietary interest in such property and that Executive will safeguard and
return to Luminex all such property upon the earlier of (i) Luminex’s request
and (ii) the termination of Executive’s employment with Luminex.


5.8    Assignment of Inventions to Luminex; Work for Hire; Cooperation.


5.8.1    Luminex shall own all right, title and interest (including all patent,
copyright, trademark, trade secret, database rights, and all other rights of any
sort throughout the world) in and to any and all inventions (whether or not
patentable) works of authorship, works, developments, discoveries, methods,
processes, designs, ideas, concepts, information, improvements and/or other work
product made, caused to be made, conceived, implemented or reduced to practice,
in whole or in part, whether alone or acting with others, by Executive during
the term of Executive’s employment with Luminex (collectively, “Inventions”). 
Executive agrees to promptly disclose all Inventions to Luminex, and Executive
agrees to hold in confidence and not disclose any Invention to any third party. 
Executive further agrees that all Inventions are “works made for hire” within
the meaning of the Copyright Act of 1976, as amended, are the sole and exclusive
property of Luminex, and Executive shall have no right to exercise any economic
rights to any Invention.  Executive hereby irrevocably assigns, transfers, and
sets over absolutely, without further consideration, to Luminex any and all
rights, title, and interest in and to all Inventions; provided however, that
this Paragraph shall not apply to any Invention for which no equipment,
supplies, facilities, intellectual property, trade secrets or Confidential
Information of Luminex were used and that was developed entirely on Executive’s
own time, unless the Invention (i) relates to Luminex’s current or contemplated
business or activities; (ii) relates to Luminex’s actual or demonstrably
anticipated research or development; or (iii) results from or relates to any
work performed by Executive for Luminex.  To the extent Executive uses or
discloses his confidential or proprietary information or intellectual property
that does not constitute Inventions when acting within the scope of Executive’s
employment or otherwise on behalf of Luminex, Luminex will have, and Executive
hereby grants to Luminex, a perpetual, irrevocable, worldwide, royalty-free,
non-exclusive, sublicensable right and license to exploit, exercise and
otherwise use such confidential or proprietary information and/or intellectual
property.





--------------------------------------------------------------------------------




5.8.2    Executive agrees to perform, upon the reasonable request of Luminex,
during or after Executive’s employment with Luminex, such further acts as may be
necessary or desirable to confirm, transfer, perfect, and defend Luminex’s
ownership of any Invention, including without limitation: (a) executing,
acknowledging, and delivering any requested affidavits and documents of
assignment and conveyance; (b) assisting in the preparation, prosecution,
procurement, maintenance and enforcement of all copyrights, patents and/or other
rights with respect to any Invention in any country; (c) providing testimony in
connection with any proceeding affecting the right, title or interest of Luminex
in any Invention; and/or (d) performing any other acts Luminex deems necessary
to carry out the purposes of this Agreement.  Luminex shall reimburse all
reasonable, actual, out-of-pocket expenses incurred by Executive at Luminex’s
request in connection with the foregoing. In the event that Luminex requests
Executive’s signature under clause 5.8.2(a) - (c) above and Executive fails or
refuses to do so within a reasonable time, then it shall be deemed that
Executive has irrevocably designated and appointed Luminex as Executive’s agent
and attorney-in-fact, coupled with an interest, to act for and on Executive’s
behalf to execute and file any document and to do all other lawfully permitted
acts to further the foregoing with the same legal force and effect as if
executed by Executive; provided, however, that this grant of power by Executive
to Luminex shall not authorize Luminex to undertake in Executive’s name any
improper, illegal, fraudulent, misleading, or unethical act.


5.9    Notice to Subsequent Employers. Executive agrees that, prior to
commencing any new employment in the Core Business within twenty-four (24)
months after the termination of this Agreement (as extended on a day-for-day
basis pursuant to the last sentence of Paragraph 5.5), Executive will notify
Luminex and furnish the new employer with a copy of this Agreement. Executive
also agrees that Luminex may advise any new or prospective employer of the
existence and terms of this Agreement and furnish the employer with a copy of
this Agreement for a period not to exceed (24) months after the termination of
this Agreement (as extended on a day-for-day basis pursuant to the last sentence
of Paragraph 5.5).


5.10    Attorney’s Fees. Luminex and Executive agree that the prevailing party
will be entitled to recover its attorney’s fees in connection with any action or
proceeding Luminex institutes to enforce any restriction set forth in this
Article 5.


6.Disclosure of Investments. Commencing upon Executive’s execution of this
Agreement and at all times during the Term, Executive shall keep the Board
informed in writing of the nature and extent of Executive’s investments, stock
holdings, or retention as a director, advisor or any similar interest in any
business or enterprise involved in the Core Business other than Luminex;
provided, however, that Executive shall not be required to disclose (i) any such
investments or stock holdings that constitute less than 1% of such entity’s
total obligations or total voting power; (ii) any interest in a publicly
available mutual fund that has such a business as part of its portfolio; or
(iii) any interest held in a blind trust or professionally managed portfolio
where Executive does not exercise trading discretion.


7.Indemnification. Luminex hereby agrees that it shall defend, indemnify and
hold harmless Executive to the fullest extent permitted by law from and against
any and all demands, liabilities, costs, claims and expenses, including all
reasonable costs and expenses incurred in defense of litigation (including
reasonable attorneys’ fees), arising out of the employment of Executive
hereunder, or Executive’s service on the Board, except to the extent an
arbitrator or court of competent jurisdiction holds in a final judgment not
subject to further appeal that it arose out of or was based upon (i) the gross
negligence or willful misconduct of Executive or (ii) a breach of any of
Executive’s agreements, covenants, representations or warranties under or in
connection with this Agreement. Costs and expenses incurred by Executive in
defense of such litigation (including reasonable attorneys’ fees) shall be paid
by Luminex in advance of the final disposition of such litigation upon receipt
by Luminex of (i) a written request for payment; (ii) appropriate documentation
evidencing the incurrence, amount and nature of the costs and expenses for which
payment is being sought; and (iii) an undertaking adequate under applicable law
made by or on behalf of Executive to repay the amounts so paid if it shall
ultimately be determined that Executive is not entitled to be indemnified by
Luminex under this Agreement, including but not limited to as a result of such
exception. Luminex and Executive will consult in good faith with respect to the
conduct of any such litigation, and Executive’s counsel shall be selected with
the consent of Luminex.


8.Arbitration.


8.1    Exclusive Remedy. Arbitration shall be the sole and exclusive remedy for
resolving any claim or dispute relating to the interpretation or application of
this Agreement which cannot be mutually resolved between the parties to this
Agreement with the exception of disputes arising out of Executive’s obligations
under Article 5 or disputes arising out of Luminex’s obligations under the last
paragraph of Paragraph 3.3, which are not subject to this arbitration provision;
provided however, that the parties hereto agree that disputes arising out of or
relating to the enforceability, revocability or validity of the Agreement, may
be determined only by a court of competent jurisdiction and not by an
arbitrator.   Except as otherwise provided, the parties hereto agree that the
Agreement applies, without limitation, to disputes regarding termination,
interpretation, or



--------------------------------------------------------------------------------




application of this Agreement or any other agreement or policy of Luminex, to
disputes regarding the employment relationship, trade secrets, unfair
competition, compensation, breaks and rest periods, termination, retaliation,
discrimination, harassment, claims arising under the Civil Rights Act of 1964,
Americans With Disabilities Act, Age Discrimination in Employment Act, Family
Medical Leave Act,  and Fair Labor Standards Act, claims arising under the
Uniform Trade Secrets Act, claims arising under the Employment Retirement Income
Security Act (“ERISA”) (except for claims for employee benefits under any
benefit plan sponsored by the hospital and covered by the ERISA or funded by
insurance), and Genetic Information Non-Discrimination Act, claims arising under
any other federal and all state statutes, and common law claims, if any,
addressing the same or similar subject matters, or any claim by Luminex against
Executive.  This Agreement is a waiver of the right to trial by a jury or court.


8.2    Limitations. The request for arbitration must be made within one (1) year
from the date of the occurrence giving rise to the dispute or claim; or, in the
event of a statutory claim, the time set forth by statute.


8.3    Rules and Procedures. The arbitration will be conducted under the rules
and procedures for arbitration of employment disputes of the American
Arbitration Association. The arbitration shall take place in Austin, Texas
unless the parties mutually agree to another location.


8.4    Arbitrator’s Authority. Upon finding that a claim is meritorious or in
favor of one of the parties to the dispute, the arbitrator or arbitrators shall
have the authority to order legal and equitable remedies appropriate as
permitted by law.


8.5    Expenses. Costs of obtaining and paying the arbiter and the costs
associated with conducting the arbitration, including obtaining a facility to be
used during the arbitration, shall be paid by Luminex if Executive is the
prevailing party. If Executive is the prevailing party, Luminex shall reimburse
Executive for all other reasonable costs of the arbitration or any litigation
associated with any dispute arising under or in connection with this Agreement,
including without limitation, reasonable attorneys’ and experts’ fees and
expenses incurred by Executive, provided, however, that the obligation of
Luminex under this sentence shall not apply insofar as the arbitration or
litigation concerns matters in respect of which Luminex is prohibited from
indemnifying Executive under Delaware or any other applicable law.


9.Representations and Warranties. As a material inducement to Executive entering
into this Agreement, the accuracy of which Executive is relying upon for
purposes of entering into this Agreement and performing the terms hereof,
Luminex makes the following representations and warranties to Executive, which
shall be true and correct as of the Effective Date: (a) the execution, delivery
and performance of this Agreement by Luminex does not violate any applicable law
or regulation, whether federal, state, local or international, or any order,
judgment or decree; (b) Luminex has obtained all necessary approvals to enter
into this Agreement with Executive and perform the terms hereof; and (c) with
regard to all matters pertaining to the business of Luminex for which the
statutory period of limitations has not yet expired, to its actual knowledge,
Luminex has conducted its business and affairs in material compliance with
applicable law and regulations.


10.Miscellaneous.


10.1    Waiver. The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or other provision hereof.


10.2    Entire Agreement; Modifications. Except as otherwise provided herein,
including the ancillary documents referenced herein, this Agreement represents
the sole, entire, and complete understanding among the parties with respect to
the subject matter hereof, and this Agreement supersedes any and all prior
understandings, agreements, plans and negotiations, whether written or oral,
with respect to the subject matter hereof, including without limitation any
understandings, agreements or obligations respecting any past or future
compensation, bonuses, reimbursements or other payments to Executive from
Luminex. All modifications to the Agreement must be in writing and signed by
both Executive and Luminex.


10.3    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by transmission of the item in portable
document format (pdf) via electronic mail or first class mail, certified or
registered with return receipt requested, or by generally recognized overnight
courier providing next business day delivery (such as FedEx or UPS) and shall be
deemed to have been duly given three (3) business days after mailing if by first
class mail, the date of delivery if by courier or one business day after
electronic mail transmission of a pdf (provided that to be valid, the electronic
mail transmission must be followed-up on the next business day by the dispatch
of a mailing either by first class mail or by courier) to the respective persons
named below:



--------------------------------------------------------------------------------




If to Luminex:
Luminex Corporation
 
12212 Technology Blvd.
 
Austin, Texas 78727
 
E-mail: dreiter@luminexcorp.com
 
Attn: General Counsel and Corporate Secretary
 
 
With a copy to
Bass, Berry & Sims PLC
 
150 Third Avenue South
 
Suite 2800
 
Nashville, Tennessee 37201
 
E-mail: hlamar@bassberry.com
 
Attn: Howard H. Lamar III
 
 
If to Executive:
Notices to Executive shall be given at the most recent address of Executive on
the records on Luminex



Any party may change such party’s address for notices by notice duly given
pursuant to this Paragraph 10.3.
10.4    Headings. The Paragraph headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.


10.5    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas. Subject in all respects to
Paragraph 8 generally and Paragraph 8.3 in particular, any dispute arising out
of or relating to this Agreement may be brought in a court of competent
jurisdiction located in Austin, Texas, and both of the parties to this Agreement
irrevocably submit to the exclusive jurisdiction of such courts in any such
dispute, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the dispute shall be
heard and determined only in any such court, and agrees not to bring any dispute
arising out of or relating to this Agreement in any other court. The parties
agree that either or both of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained agreement
among the parties irrevocably to waive any objections to venue or to convenience
of forum. Process in any dispute may be served on any party anywhere in the
world.


10.6    Severability. Should any court of competent jurisdiction determine that
any provision of this Agreement is illegal or unenforceable to any extent, such
provision shall be enforced to the extent permissible and all other provisions
of this Agreement shall continue to be enforceable to the extent possible.


10.7    Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.


10.8    Assignment. Neither this Agreement nor any duties or obligations
hereunder may be assigned by either party without the other party’s prior
written consent; provided, however, that Luminex may assign this Agreement to
either (i) a wholly-owned subsidiary of Luminex (provided, however, that such
assignment shall not relieve Luminex of its obligations hereunder) or (ii) a
Person acquiring substantially all of Luminex’s assets if such acquisition would
constitute a Change in Control.


10.9    Withholding. All compensation and benefits payable to Executive
hereunder shall be reduced by all federal, state, local and other withholdings
and similar taxes and payments required by applicable law.


[Remainder of page intentionally left blank. Signature page follows]





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
 
LUMINEX CORPORATION
 
 
 
 
/s/ David S. Reiter
 
By:
David S. Reiter
 
Its:
General Counsel and Senior Vice President
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Nachum Shamir
 
Nachum Shamir






Signature Page to Employment Agreement by and between Luminex Corporation and
Nachum Shamir

--------------------------------------------------------------------------------




Exhibit A




GENERAL RELEASE AGREEMENT




THIS GENERAL RELEASE AGREEMENT (this “Agreement”) dated as of this __ day of
______, 20__ [fill in effective date of termination pursuant to the Employment
Agreement] (the “Effective Date”), is by and between Nachum Shamir (“Executive”)
and Luminex Corporation (“Luminex”).


WHEREAS, Executive’s employment with Luminex has terminated pursuant to that
certain Employment Agreement dated as of October 14, 2014 (the “Employment
Agreement”).


NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.    Termination of Employment. Executive and Luminex hereby agree that
Executive’s employment with Luminex has terminated pursuant to Section __ [fill
in applicable section] of the Employment Agreement effective as of the Effective
Date. To the extent he continues to hold any such positions or directorships,
Executive hereby resigns all positions and directorships he holds with Luminex
and any and all of Luminex’s subsidiaries and affiliates.


2.    Release by Executive. Executive, on his own behalf and on behalf of the
Executive Released Parties (defined below), hereby irrevocably and
unconditionally releases and forever discharges Luminex, its subsidiaries and
other affiliates and their respective agents, employees, representatives,
officers, directors, stockholders, trustees and attorneys, past and present, and
the heirs, successors and assigns of all of the foregoing (collectively, the
“Released Parties”) from any and all debts, liabilities, claims, demands,
actions or causes of action, suits, judgments or controversies of any kind
whatsoever (except as set forth below) arising from Executive’s relationship
(including without limitation as a stockholder) to, employment with or service
as an employee, officer, director, or manager of Luminex or its subsidiaries and
affiliates, or the termination of any such relationships (collectively, the
“Claims”) against the Released Parties, that now exist or that may arise in the
future out of any matter, transaction or event occurring prior to or on the
Effective Date, including without limitation, any claims of breach of contract
or for severance or other termination pay (except as set forth in Section 4
below), or claims of unlawful retaliation, harassment or discrimination or
denial of some benefit or protection accorded to Executive (for example, on the
basis of age, sex, race, handicap, disability, religion, color or national
origin, or for complaining of such) under any federal, state or local law, rule
or regulation, including, but not limited to the Age Discrimination in
Employment Act of 1967, 29 U.S.C. Section 621, et seq, Title VII of the Civil
Rights Act of 1964, as amended, the Employee Retirement Income Security Act
(ERISA), the Worker Adjustment and Retraining Notification Act of 1988 (WARN),
the National Labor Relations Act (NLRA), and/or the Fair Labor Standards Act
(FLSA), the Americans with Disabilities Act (ADA), the Genetic Information
Nondiscrimination Act (GINA), and/or the Family and Medical Leave Act (FMLA).
Except as set forth below, Executive further agrees not to file or bring any
claim, suit, civil action, complaint, arbitration or administrative action (any
of the foregoing, an “Action”) in any city, state or federal court or agency or
arbitration tribunal with respect to any Claim against any of the Released
Parties or (except as may be required by law) assist any other person or entity
with any Action against any of the Released Parties. Notwithstanding anything to
the contrary contained in this Agreement, Executive does not release any of the
Released Parties and shall not be prohibited from filing or bringing an Action
with respect to any right Executive otherwise may have now or in the future (i)
to receive distributions or dividends made in respect of Luminex’s capital stock
or (ii) to be indemnified by Luminex under the Certificate of Incorporation or
Bylaws of Luminex (as the same are currently in effect), any resolution adopted
by the Board of Directors of Luminex, or any other separate written agreement or
instrument requiring Luminex to indemnify Executive or (iii) to receive workers’
compensation claims or (iv) to receive Accrued Obligations (as such term is
defined in the Employment Agreement) or (v) to receive Severance Compensation
(as such term is defined in the Employment Agreement) or (vi) to stock, options,
and other equity-based compensation that vested prior to the Effective Date or
that vests subsequent to the Effective Date pursuant to the Employment Agreement
or an applicable Luminex long-term incentive plan (which stock, options or other
equity-based compensation shall be governed by the terms and provisions of the
applicable written agreement(s) or instrument(s) and/or the applicable Luminex
incentive plan) or (vii) to vested benefits payable under retirement and other
employee benefit plans covering Executive (which benefits shall be governed by
the terms and provisions of the applicable plan).


3.    Release by Luminex. Luminex, on its own behalf and on behalf of the
Released Parties, hereby irrevocably and unconditionally releases and forever
discharges Executive and his heirs, successors and assigns (collectively, the
“Executive Released Parties”) from any and all Claims against the Executive
Released Parties, that now exist or that may arise in the future. Except as set
forth below, Luminex further agrees not to file or bring any Action in any city,
state or federal court or agency or



--------------------------------------------------------------------------------




arbitration tribunal with respect to any Claim against any of the Executive
Released Parties or (except as may be required by law) assist any other person
or entity with any Action against any of the Executive Released Parties.
Notwithstanding anything to the contrary contained in this Agreement, Luminex
does not release any of the Executive Released Parties and shall not be
prohibited from filing or bringing an Action with respect to (i) a breach by
Executive after the Effective Date of any of Executive’s obligations under the
Employment Agreement that by their terms survive termination of the Employment
Agreement, including without limitation the provisions of Article 5 of the
Employment Agreement, or (ii) in connection with any claim for indemnification
by Executive, any obligation or burden of proof applicable to Executive that is
a condition to Executive’s right to be indemnified by Luminex under the
Certificate of Incorporation or Bylaws of Luminex (as the same are currently in
effect), any resolution adopted by the Board of Directors of Luminex, or any
other separate written agreement or instrument requiring Luminex to indemnify
Executive or (iii) any Claims that arise out of any criminal or fraudulent
activity, willful misconduct or gross negligence of Executive.


4.    Severance Compensation. In consideration of Executive’s execution of this
Agreement, Executive shall be entitled to receive from Luminex the Severance
Compensation under Section __ [fill in applicable section] in the Employment
Agreement. Executive acknowledges that no other promise or agreements of any
kind have been made to Executive or with Executive by any person or entity
whatsoever to cause Executive to sign this Agreement. Executive further
acknowledges and agrees that the Severance Compensation, together with any other
payments or benefits that may be due under the terms of the Employment
Agreement, shall constitute full accord and satisfaction of all obligations,
including without limitation any and all severance obligations, in connection
with Executive’s employment. Executive would not be entitled to receive the
Severance Compensation but for Executive’s execution of this Agreement.


5.    Disclaimer of Liability. Executive acknowledges that this Agreement shall
not in any way be construed as an admission by Executive or any of the Released
Parties of any wrongful or illegal act against the other or any other person,
and that Executive and the Released Parties expressly disclaim any liability of
any nature whatsoever arising from or related to the subject of this Agreement.


6.    COMPETENCY. EXECUTIVE ACKNOWLEDGES THE FOLLOWING:


(a)
THAT HE FULLY COMPREHENDS AND UNDERSTANDS ALL OF THE TERMS OF THIS AGREEMENT AND
THEIR LEGAL EFFECTS;



(b)
THAT HE IS COMPETENT TO EXECUTE THIS AGREEMENT;



(c)
THAT IT IS EXECUTED KNOWINGLY AND VOLUNTARILY AND WITHOUT RELIANCE UPON ANY
STATEMENT OR REPRESENTATION OF ANY RELEASED PARTY OR ITS REPRESENTATIVES;



(d)
THAT HE HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING
THIS AGREEMENT AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY
OF HIS CHOICE REGARDING THIS AGREEMENT;



(e)
THAT EXECUTIVE DOES NOT WAIVE RIGHTS OR CLAIMS THAT MAY ARISE AFTER THE DATE
THIS AGREEMENT IS EXECUTED;



(f)
THAT EXECUTIVE WAIVES RIGHTS OR CLAIMS UNDER THIS AGREEMENT ONLY IN EXCHANGE FOR
CONSIDERATION IN ADDITION TO ANYTHING OF VALUE TO WHICH THE EXECUTIVE WAS
ALREADY ENTITLED;



(g)
[THAT HE HAS BEEN PROVIDED THE MATERIALS REGARDING THE CLASS, UNIT OR GROUP OF
INDIVIDUALS ELIGIBLE FOR THIS COMPENSATION AND THE TIME LIMITS APPLICABLE TO
SUCH PROGRAM;] [This clause to be included if required by or advisable under
applicable law.]



(h)
[THAT HE HAS BEEN PROVIDED THE JOB TITLES AND AGES OF ALL INDIVIDUALS ELIGIBLE
OR SELECTED FOR THE PROGRAM AND THE AGES OF ALL INDIVIDUALS IN THE SAME JOB
CLASSIFICATION OR ORGANIZATIONAL UNIT WHO ARE NOT ELIGIBLE OR SELECTED FOR THE
PROGRAM;] [This clause to be included if required by or advisable under
applicable law.]




--------------------------------------------------------------------------------






(i)
THAT HE HAS HAD A PERIOD OF AT LEAST 21 [or 45 days, if required by or advisable
under applicable law] DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT;



(j)
THAT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT,
EXECUTIVE MAY REVOKE THIS AGREEMENT AND IT SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE SEVEN-DAY PERIOD HAS EXPIRED OR SUCH LATER DATE AS
PROVIDED FOR HEREIN.



7.    Parties in Interest. This Agreement is for the benefit of the Released
Parties and shall be binding upon Executive and his representatives and heirs.


8.    Governing Law. This Agreement and the rights and obligations of Executive
hereunder shall be governed by and construed and enforced in accordance with the
substantive laws of the State of Texas.


9.    Amendment. This Agreement may not be clarified, modified, changed or
amended except in writing and signed by Executive and Luminex or a
successor-in-interest of Luminex.


10.    Non-disparagement. Executive agrees that he will refrain from speaking
ill of or making any disparaging comment about Luminex or Luminex’s management,
other employees or contractors, following the termination of his employment
except as may be necessary or advisable, in the reasonable judgment of
Executive, to enforce his rights under this Agreement, enforce claims arising
after the Effective Date and not released in this Agreement, or defend a legal
action brought against Executive by any of the Released Parties. Luminex agrees
that it will refrain from speaking ill of or making any disparaging comment
about Executive following the termination of his employment except as may be
necessary or advisable, in the reasonable judgment of Luminex, to (i) to enforce
its rights under the Employment Agreement or this Agreement not released in this
Agreement or (ii) defend a legal action brought against any of the Released
Parties by Executive or (iii) comply with applicable securities laws or protect
Luminex from potential liability.


11.    Enforcement of Laws. Nothing in this Agreement affects the rights and
responsibilities of the Equal Employment Opportunity Commission (the
“Commission”) to enforce the anti-discrimination laws, and this waiver does not
affect Executive’s right to file a charge or participate in an investigation or
proceeding with the Commission. However, Executive waives any rights or claims,
known or unknown, to participate in any recovery under any proceeding or
investigation by the Commission or any state or local commission concerned with
the enforcement of anti-discrimination laws. In accordance with 29 C.F.R. §
1625.23(b), nothing within this Agreement is intended to preclude Executive from
bringing a lawsuit to challenge the validity of the release language contained
in this Agreement with respect to a claim under the Age Discrimination in
Employment Act.


12.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision never comprised a part hereof; and
the remaining provisions hereof shall remain in full force and effect and shall
not be affected by the illegal, invalid or unenforceable provision, and there
shall be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.


13.    Entire Agreement.    This Agreement constitutes the entire agreement and
understanding between the parties, except to the extent that Executive may have
ongoing restrictive covenants provided for in the Employment Agreement or
elsewhere that survive the termination of his employment [such covenants will be
identified with particularity]. The Executive has not relied on any oral
statements that are not expressly stated in this Agreement.


[Remainder of page intentionally left blank. Signature page follows.]


    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
 
 
LUMINEX CORPORATION
 
 
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nachum Shamir, individually




Signature Page to General Release Agreement by and between Luminex Corporation
and Nachum Shamir